Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                        Illinois Official Reports                        the accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2021.03.10
                                                                         10:07:41 -06'00'



                   People v. Ayoubi, 2020 IL App (1st) 180518



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             FIRAS AYOUBI, Defendant-Appellant.



District & No.      First District, Second Division
                    No. 1-18-0518



Filed               September 29, 2020
Rehearing denied    November 18, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 13-CR-0015301;
Review              the Hon. Garritt E. Howard and the Hon. Jeffrey Warnick, Judges,
                    presiding.



Judgment            Affirmed.


Counsel on          Jodi L. Garvey, of Blegen & Garvey, of Chicago, for appellant.
Appeal
                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Janet C. Mahoney, and Tyler D. Michals, Assistant State’s Attorneys,
                    of counsel), for the People.



Panel               JUSTICE LAVIN delivered the judgment of the court, with opinion.
                    Presiding Justice Fitzgerald Smith and Justice Pucinski concurred in
                    the judgment and opinion.
                                              OPINION

¶1       Following a jury trial, defendant Firas Ayoubi was found guilty of aggravated criminal
     sexual assault predicated on kidnapping and was sentenced to 28 years’ imprisonment. On
     appeal, he challenges eyewitness identifications, the sufficiency of the evidence, the propriety
     of the jury instructions, the prosecutor’s closing arguments, and the admission of historical cell
     site data. For the following reasons, we affirm the trial court’s judgment.

¶2                                          I. Background
¶3                                      A. Pretrial Proceedings
¶4        Defendant was indicted with several charges pertaining to an assault against Y.L. shortly
     after 8 a.m. on December 4, 2012, at Palm Beach Tan (5653 West Touhy Avenue). One count
     alleged that defendant “committed the offense of aggravated criminal sexual assault in that he,
     knowingly committed an act of sexual penetration upon [Y.L.], to wit: [defendant] placed his
     penis in [Y.L.’s] mouth, and the criminal sexual assault was perpetrated during the course of
     the commission of any other felony, to wit, kidnapping, by [defendant].” Another count alleged
     that defendant committed kidnapping when he “knowingly by force or threat of imminent force
     carried [Y.L.] from one place to another with intent secretly to confine [Y.L.] against her will.”
     See 720 ILCS 5/10-1(a)(2) (West 2012). Before trial, defendant moved to suppress photo array
     and physical lineup identifications, arguing they were unduly suggestive.
¶5        At a hearing on the motion, Sergeant Alexopoulos testified that he met with witness Joseph
     Reilley in the parking lot of Palm Beach Tan shortly after the incident. Reilley described the
     offender as a dark-haired Caucasian or Hispanic man, with a light complexion, between 20 and
     30 years of age. Reilley added that the offender, who was about 5’8” tall, wore layers of
     clothing under a dark-colored hoodie and wore a bandana which partially covered his thin face.
     Reilley said the man appeared to be dirty. Additionally, Y.L., who had gone to the hospital,
     returned to Palm Beach Tan and described the offender as a Hispanic man between 18 years
     of age and his early twenties. Y.L. told Sergeant Alexopoulos the offender was very thin and
     tall, had dark hair and dark eyes, and wore a green hoodie with white lettering. He also wore
     black pants, black cotton gloves, and a black cotton mask, which covered the bottom half of
     his face.
¶6        Sergeant Alexopoulos testified that he created a photo array that included defendant as a
     suspect. He chose other individuals with short, cropped hairstyles similar to the hairstyle worn
     in defendant’s photograph, although neither witness had described the offender’s hairstyle.
     Conversely, Sergeant Alexopoulos did not choose fillers based on their weight. The next day,
     he read Y.L. a preprinted form stating that she was not required to make an identification from
     the photo array and should not assume that the suspect was included. Y.L. signed the form and
     then identified defendant from the photo array based on his eyes, eyebrows, “lower hairline,”
     and nose. Defendant was then arrested.
¶7        On December 6, 2012, Sergeant Alexopoulos, with assistance from other officers,
     constructed a physical lineup. When choosing fillers, they tried to match “the physical
     description of the defendant” as close as possible. Sergeant Alexopoulos also explained,
     however, that because defendant was physically present when the lineup was constructed, the
     police officers found fillers who they believed looked like defendant, rather than going off of


                                                 -2-
       a description. The police tried to match defendant’s hairline, height, and weight as he appeared
       that day to the best of their ability but did not weigh defendant before the lineup. While
       defendant’s driver’s license showed he weighed 136 pounds, the lineup sheet showed three
       fillers were heavier and one filler weighed 185 pounds. No one in the lineup, including
       defendant, had a short, cropped-style haircut and one man was balding on top. All fillers had
       dark hair.
¶8          Each line up participant wore the same black shirt bearing the number of his place in the
       lineup. Additionally, the police gave defendant clothes and black boots so he and the other
       lineup participants would be similarly dressed. No one wore a mask. Furthermore, Sergeant
       Alexopoulos orally instructed Y.L. and Reilley that the perpetrator may not be in the lineup,
       and the two witnesses viewed the lineup separately before identifying defendant.
¶9          The trial court denied defendant’s motion to suppress, finding that all participants but one
       appeared to be of a similar weight. Additionally, all participants appeared to be of a similar
       age and had similar hair and complexions. The photo array was “very fair.” As for the physical
       lineup, the men were similarly dressed, and all fillers were good except one. Two were
       “remarkably good.” The court found the lineup was fair as a whole and stated, “you can’t get
       clones for the defendant.” 1

¶ 10                                                B. Trial
¶ 11       At trial, Y.L. testified that after opening Palm Beach Tan at 8 a.m. on the day in question,
       she went to the back of the salon to apply makeup and fold towels. Upon hearing the door
       chime, she saw the back of someone entering the conference room. Because a meeting was
       scheduled for 11 a.m., she believed it was the district manager and continued to fold towels.
       She then saw defendant quickly approaching with his hand “ready to grab [her].” Despite his
       face being covered from the bridge of his nose down, Y.L. could see defendant’s eyes,
       eyebrows, hairline, bridge of his nose and some of his ears. He wore a light grass-green hoodie
       with white lettering; a pair of black, fleece-like pants; and thin black cotton gloves. His hood
       was pulled over his head, and he was approximately 5’10” tall.
¶ 12       Defendant grabbed Y.L. by her hair and forced her into the laundry room at the back of the
       salon, shutting the door behind him. With one hand on her hair and one arm across her chest,
       he walked her toward the laundry machine. He turned her around so that they were face to face.
       Y.L. focused on defendant’s facial features to ascertain his intentions and to remember his
       appearance. According to Y.L., she observed slightly large eyes that were “low and droopy”
       and ears that were slightly pointy. His hair was dark brown and cut straight across.
       Additionally, his eyebrows were dark but faint at the ends and the bridge of his nose was “not
       too big.” Y.L. later acknowledged on cross-examination that she had been looking at defendant
       when describing his eyes in court.
¶ 13       Y.L. testified that defendant pushed her head down and forced her to her knees. He lowered
       his pants and boxers, revealing a condom on his erect penis, and kept one hand in his pocket,
       leading Y.L. to believe he had a weapon. Defendant put his penis in Y.L.’s mouth for “[a]
       couple of very long seconds, maybe in the tens, twenties,” but then pulled up his pants. He
       walked Y.L. down the hallway, with one arm across her chest and the other holding her hair.

          Although Judge Garritt E. Howard presided over the motion to suppress hearing, Judge Jeffrey
          1

       Warnick presided over the trial.

                                                   -3-
¶ 14        Upon observing that a customer had entered the salon, defendant said, “oh shit.” While
       telling the customer to go into a side room, defendant let go of Y.L. The customer responded,
       “Fuck you.” Y.L. then ran next door to Jewel-Osco, where someone called 911. Through the
       Jewel-Osco’s window, she observed defendant leave the salon and walk toward the parking
       lot. She lost sight of him, however. She did not recall seeing him drive a black SUV or enter a
       black minivan. After Y.L.’s rape kit was completed at the hospital, a police officer returned
       her to Palm Beach Tan, where she spoke to detectives. She described the offender as a very
       skinny Hispanic man, between 18 and 20 years old, with black hair and dark eyes. She also
       described his hairline and ears. She told police that she had pleaded in Spanish, but the offender
       did not respond.
¶ 15        The next day, detectives showed Y.L. a photo array. Before doing so, they read her a form
       stating that the suspect may or may not appear in the photo array and that she was not required
       to identify anyone. Y.L. signed this form. When Y.L. looked at the photo array, she was
       “1,000%” sure that defendant was the offender. She recognized him in the photo array because
       of his “low droopy eyes,” although she did not recall whether she had told detectives that the
       offender’s eyes were droopy. Additionally, she covered the lower half of his face when looking
       at his photo but did not feel the need to cover the lower half of any other filler’s face. At the
       lineup the following day, the police told Y.L. that the suspect may or may not be present and
       that she did not need to make an identification. Notwithstanding this admonishment, she
       identified defendant. During her testimony, she also identified photographs of the pants and
       boxers defendant wore during the assault.
¶ 16        The parties essentially stipulated that no semen was found on Y.L.’s clothes, that fingernail
       scrapings and oral swabs did not contain sufficient male DNA for analysis, and that defendant’s
       fingerprints were not found at Palm Beach Tan. Furthermore, forensic scientist Wendy Gruhl
       testified that she found no semen or male DNA on the oral swabs taken from Y.L.
¶ 17        Reilley testified that when he parked outside Palm Beach Tan on the day in question, he
       saw a small passenger car and a black SUV in the parking lot. He went inside at about 8 a.m.
       and saw a tall thin man, who Reilley identified in court as defendant, wearing a hooded, light-
       green sweatshirt and dark pants. Reilley thought it was strange for the man to be so bundled
       up given the warm weather. After waiting five minutes for someone to assist him, Reilley saw
       defendant approach the counter holding a young girl with his left arm. Defendant made eye
       contact with Reilley and said, “oh shit.” The girl said, “help me sir. Please help me.” When
       defendant told Reilley to enter a room, Reilley responded, “Fuck you.” After further demands
       and rebuffs, the girl broke free, fleeing the salon. Defendant walked toward Reilley with his
       hand in his pocket, leading Reilley to believe that defendant had a weapon. Although defendant
       wore his hood up and “a scarf or something across his face,” Reilley focused on defendant’s
       cold, “lifeless” eyes to predict his next move. Reilley could also see most of defendant’s nose.
¶ 18        Reilley backed out of the salon, ran to his truck to get his cell phone, and saw defendant
       exit the salon. While looking down to retrieve his phone, Reilley lost sight of defendant but
       the black SUV that had been parked nearby suddenly spun its wheels and took off. Reilley
       assumed defendant was in the SUV because he could not have been anywhere else, as
       “everything was wide open for 500 to a thousand feet in every direction.” Reilley did not see
       defendant enter that vehicle, however. Reilley followed the SUV, which left the parking lot
       and went through a red light. He determined that the SUV’s Illinois license plate number
       contained three or four “ones,” but he ultimately lost sight of the SUV. Additionally, Reilley

                                                   -4-
       acknowledged he did not actually know the make and model of the vehicle he followed and
       only knew it was not made by Ford or General Motors. During Reilley’s testimony, he
       identified camera footage of his truck following the vehicle, which Reilley explained he
       believed to be an SUV “because it’s got the lower tailgate and the upper glass. It would be
       either a car, an SUV or a pickup truck to me.”
¶ 19       Upon returning to the salon, Reilley told police the offender was between 20 and 30 years
       old, skinny, 5’10” or 5’11” tall and possibly Caucasian or Hispanic. Reilley did not recall,
       however, whether he told the police that the offender had distinct eyes. When Reilley
       subsequently viewed the lineup, he was “instantly” able to identify defendant because his eyes
       were etched into Reilley’s memory. Reilley also recognized defendant’s “body stature.” He
       was the only lineup participant whose size matched the offender and who held himself like the
       offender. No one else stood out to Reilley. Although Reilley believed that one person in the
       lineup did not match the description he gave to the police, he had no doubt that defendant was
       the offender.
¶ 20       Esteban Malapit, a Jewel-Osco employee, testified that at 8:10 a.m. on December 4, 2012,
       an upset, young woman entered the store and said she had been attacked. Through the window,
       Malapit watched a black Honda Odyssey with tinted windows, possibly year 2008, quickly
       leave the parking lot and ignore stop signs and a red light. Malapit himself owned an Odyssey.
       While he did not observe a truck following the Odyssey, he did not watch the Odyssey for
       long.
¶ 21       Sergeant Alexopoulos’s testimony was largely consistent with his hearing testimony. He
       added that Reilley had said the black SUV had tinted windows. Additionally, Malapit had
       described a black 2008 or 2009 Honda Odyssey with tinted windows. By searching the police
       database for a black Honda Odyssey with a male driver, Sergeant Alexopoulos found
       defendant, whose photo and identifiers matched the offender’s description. The next day, Y.L.
       identified defendant from the photo array. She used her hand to cover the lower half of
       defendant’s face but did not do so for the other photo array fillers. Sergeant Alexopoulos
       acknowledged that defendant was the only individual wearing a green sweatshirt in the photo
       array but testified that he had attempted to crop the sweatshirt out of the photograph so it would
       not be suggestive. The photo of defendant was the image for his driver’s license. Moreover,
       Sergeant Alexopoulos acknowledged that Y.L. provided new details about the offender’s
       description after viewing the photo array.
¶ 22       Sergeant Alexopoulos went to defendant’s residence, located three or four miles from Palm
       Beach Tan, and saw a black Honda Odyssey with tinted windows bearing license plate number
       13111PT. When defendant was seen driving away in the Odyssey the following day, officers
       detained him. The next morning, Sergeant Alexopoulos learned defendant’s cell phone
       number. A Motorola cell phone found in the Odyssey rang when Sergeant Alexopoulos dialed
       defendant’s phone number.
¶ 23       Defendant chose his position in the physical lineup, and both Y.L. and Reilley identified
       him. Sergeant Alexopoulos acknowledged that the lineup contained no skinny Hispanic men
       and testified that it was difficult to assemble the lineup because he lacked access to a wide
       variety of people. Additionally, Y.L. identified one of two pairs of boxer shorts defendant was
       wearing when arrested as having been worn by her assailant. Similarly, Y.L. identified the
       pants defendant wore during the offense. Conversely, Y.L. stated that several items of clothing
       recovered from the Odyssey had not been worn by the assailant. Pursuant to a search warrant

                                                   -5-
       for defendant’s phone, Sergeant Alexopoulos subsequently learned that a text containing the
       address for Palm Beach Tan had been sent from defendant’s phone to defendant’s phone on
       November 25, 2012.
¶ 24       FBI Special Agent Joseph Raschke testified as an expert in historical cell site data, which
       essentially involved the analysis of cell phone companies’ records of phone activity, including
       which cell towers a phone communicated with. Additionally, Agent Raschke had been asked
       to determine whether defendant’s phone was near Palm Beach Tan at the time of the offense.
       According to Agent Raschke, no voice activity occurred on defendant’s phone between a call
       at 2:36 a.m. and a call at 8:55 a.m. The latter call used the tower closest to defendant’s
       residence. Text messages received at 7:21 a.m. and 7:22 a.m., however, pinged off the cell
       tower nearest to the crime scene and on the side of the tower facing the crime scene.
¶ 25       After the State rested, defendant rested without presenting evidence. The jury was
       instructed on, among other things, aggravated criminal sexual assault based on kidnapping. In
       contrast to the indictment alleging that defendant committed kidnapping via asportation with
       the intent to confine Y.L. (see 720 ILCS 5/10-1(a)(2) (West 2012)), the court, without
       objection, instructed the jury on kidnapping based on actual confinement (see id. § 10-1(a)(1)).
       The jury found defendant guilty of both of the aforementioned offenses and acquitted
       defendant of an additional count of aggravated criminal sexual assault predicated on attempted
       aggravated robbery as well as one count of attempted aggravated robbery. The trial court
       subsequently denied defendant’s posttrial motion and found his kidnapping conviction merged
       into aggravated criminal sexual assault predicated on kidnapping. The trial court imposed a
       single 28-year sentence for that offense.

¶ 26                                            II. Analysis
¶ 27                                     A. Photo Array and Lineup
¶ 28       On appeal, defendant first asserts that the trial court erroneously denied his motion to
       suppress the photo array and lineup identifications because they were impermissibly
       suggestive.
¶ 29       Evidence of an identification, and any subsequent identification, must be excluded under
       the due process clause of the fourteenth amendment only where the pretrial encounter resulting
       in an identification was unnecessarily or impermissibly suggestive so that a very substantial
       likelihood exists that the offender was irreparably misidentified. People v. Gabriel, 398 Ill.
       App. 3d 332, 348 (2010). Additionally, lineups and photo arrays need not “include near
       identical or look alikes of the witness’s descriptions” (id.), although participants should not
       appear grossly dissimilar to a suspect (People v. Ortiz, 2017 IL App (1st) 142559, ¶ 25; see
       also 725 ILCS 5/107A-2(f)(3)(B) (West 2014) (stating that “[t]he suspected perpetrator shall
       not be substantially different in appearance from the fillers based on the eyewitness’s previous
       description of the perpetrator or based on other factors that would draw attention to the
       suspected perpetrator”)). Furthermore, “ ‘[i]t is a truism that individual facial features and hair
       styles and lengths differ, and this makes precise correspondence of all subjects in a photo array
       [or lineup] a practical impossibility.’ ” People v. Joiner, 2018 IL App (1st) 150343, ¶ 41.
       Differences between the size, age, and appearance of a defendant and other lineup participants
       generally “go to the weight of the evidence, not necessarily its admissibility.” People v.
       Maloney, 201 Ill. App. 3d 599, 607 (1990).


                                                    -6-
¶ 30        Conversely, identification procedures have been found to be suggestive where (1) the
       identifying witness knew everyone in the lineup but one person, (2) the other lineup
       participants were grossly dissimilar in appearance to the suspect, (3) “only the suspect was
       required to wear distinctive clothing which the culprit allegedly wore,” (4) the police told the
       witness that the culprit was in custody and then brought the culprit before the witness alone or
       showed the witness the culprit in jail, (5) the suspect was pointed out prior to or during a lineup,
       and (6) the participants were asked to try on an article of clothing which fit only the suspect.
       United States v. Wade, 388 U.S. 218, 233 (1967).
¶ 31        Moreover, the defendant has the burden of proving that a pretrial identification was
       impermissibly suggestive. Ortiz, 2017 IL App (1st) 142559, ¶ 22. The State, however, may
       rebut a defendant’s showing by providing clear and convincing evidence that the witness’s
       identification is based on her independent recollection of the incident. People v. Corral, 2019
       IL App (1st) 171501, ¶ 95. Courts must examine the totality of circumstances in determining
       whether an identification violated due process. Gabriel, 398 Ill. App. 3d at 348. A trial court’s
       finding that an identification procedure was not unduly suggestive must be upheld unless it is
       against the manifest weight of the evidence (Ortiz, 2017 IL App (1st) 142559, ¶ 21), whereas
       we review the trial court’s ultimate suppression ruling de novo (People v. Faber, 2012 IL App
       (1st) 093273, ¶ 50). In affirming the trial court’s ruling on a motion to suppress, reviewing
       courts may consider evidence presented at both the suppression hearing and trial. People v.
       Johnson, 2019 IL App (1st) 161104, ¶ 12.
¶ 32        Here, the trial court’s determination that the photo array and lineup were appropriate was
       not against the manifest weight of the evidence, and the court properly denied defendant’s
       motion to suppress.
¶ 33        Reilley described the offender as either Hispanic or Caucasian, with a light complexion,
       whereas Y.L. described the offender as being Hispanic. Reilley described him as being 20 to
       30 years old, and Y.L. described him as being between 18 years of age and his early twenties.
       In short, the witnesses described a young adult. Both Reilley and Y.L. described the perpetrator
       as having dark hair. Additionally, Reilley noticed the perpetrator’s thin face, and Y.L.
       described him as being very thin. Y.L. added that the offender had dark eyes.
¶ 34        After determining that defendant was a suspect, Sergeant Alexopoulos tried to find other
       fillers for the photo array that looked like defendant. To that end, every witness the police
       included in the photo array had a short, cropped hairstyle. The record supports the court’s
       finding that the participants had similar hair and complexions and that they seemed to be of a
       similar age. We further observe that the individuals had similar eye shapes, notwithstanding
       defendant’s argument to the contrary. While one participant seemed to be heavier set, the
       remaining photo array fillers appeared to be of a similar weight. We disagree with defendant’s
       assertion that he was the only person photographed who could have been “very skinny,” as
       Y.L. described the perpetrator to be. We also observe that defendant ignores Reilley did not
       state that the perpetrator was very skinny.
¶ 35        Defendant nonetheless argues that the photo array was suggestive because defendant was
       the only photo array participant wearing a green hoodie, similar to the description of the
       perpetrator. Yet, it is not at all clear from the photo that the green area of the photo is a hoodie,
       rather than part of the background or mere discoloration. While the area is green, we also
       question whether it could be fairly characterized as “grass green,” the color reportedly worn
       by the perpetrator. Moreover, the police did not make defendant wear a green hoodie for the

                                                     -7-
       photograph, and defendant has failed to cite to a page of the record supporting his assertion
       that the police had access to other photographs of defendant in which he was not wearing a
       green hoodie. Even if it was clear that defendant was photographed in a green hoodie, this
       alone did not render the photo array suggestive, particularly considering that Sergeant
       Alexopoulos advised Y.L. that the perpetrator might not be pictured. The record supports the
       trial court’s finding that the photo array was “very fair.” See Faber, 2012 IL App (1st) 093273,
       ¶¶ 55-57 (finding that the lineup was not unduly suggestive where the defendant was the only
       person shown both in the photo array and the lineup, the defendant was the only person wearing
       clothing described by the witnesses, and his muscular physique stood out); Gabriel, 398 Ill.
       App. 3d at 348 (finding that “[w]hile the men had on different colored shirts or had lighter
       facial hair, these factors are relevant only within the context of the totality of circumstances,”
       and the participants shared many similar features).
¶ 36        Sergeant Alexopoulos also testified that when choosing fillers for the lineup, the police
       were not limited to the witnesses’ description and sought out fillers who looked like defendant.
       Specifically, the police tried to match defendant’s hairline, height, and weight by just looking
       at him. As the trial court found, the lineup participants were similarly dressed. While defendant
       argues that the fillers’ actual weight varied significantly from defendant’s actual weight, that
       was not obvious from the loose-fitted black T-shirts the participants were given to wear.
       Additionally, Sergeant Alexopoulos acknowledged that none of the fillers had a short, cropped
       haircut but testified that defendant did not have one either. Thus, this would not have made the
       lineup suggestive. Cf. Maloney, 201 Ill. App. 3d at 606-07 (finding the lineup procedure was
       unnecessarily suggestive where (1) the defendant was unkempt and disheveled while other
       participants were well dressed and well groomed, (2) the defendant’s weight differed from
       other participants, (3) the differences in appearance were extreme, and (4) the police “all but
       hung a sign saying ‘pick me’ around defendant’s neck”). Moreover, Sergeant Alexopoulos
       advised Y.L. and Reilley that the perpetrator may not be in the lineup.
¶ 37        Defendant further contends that he was the only lineup participant who looked Hispanic.
       Indeed, both Reilley and Y.L., who we note identifies as being Puerto Rican, testified that they
       still thought defendant could be Hispanic upon seeing him in court. Yet, based on the lineup
       photographs included in our record on appeal, we see no basis for defendant’s bald assertion
       that the other lineup fillers unequivocally did not look Hispanic. See also Joiner, 2018 IL App
       (1st) 150343, ¶ 41 (stating that “[w]hile defendant’s skin tone appears to be darker than the
       other four individuals, it is not extraordinarily so”). Additionally, defendant ignores that
       Reilley said the perpetrator could be Caucasian rather than Hispanic. Defendant’s contention
       is particularly disingenuous considering that defendant has never identified himself Hispanic.
       We note that the presentence investigation report states that defendant was born in Tripoli,
       Lebanon. Cf. Corral, 2019 IL App (1st) 171501, ¶¶ 5, 98 (finding, where the defendant was
       only one of three lineup participants who matched the witness’s description of a “ ‘younger
       male Hispanic,’ ” and where a fourth lineup participant was 30 years old and heavyset, that the
       lineup procedure was not suggestive).
¶ 38        Moreover, defendant makes too much of Reilley’s testimony about body stature. After
       Reilley testified that one filler did not match the characteristics Reilley described for the police,
       the following colloquy ensued:
                    “Q. Did you even have to give that guy a [second] look?


                                                     -8-
                    A. No. I didn’t give really any of them a second look. I started at the left, I scanned
                across, I picked out the body stature and when I made contact with his eyes, I knew it.
                    Q. And you stated that you made a look to see the body stature of the individuals
                that were inside the lineup; is that correct?
                    A. Right.
                    Q. And with respect to the body statures, the only person’s body stature that
                matched what you saw inside of that tanning salon was Mr. Ayoubi, correct?
                    A. That’s correct.
                    Q. The other individuals didn’t match the body characteristics of whom you saw
                inside the tanning salon, correct?
                    A. In my opinion, that’s correct.” (Emphasis added.)
       We categorically reject defendant’s assertion that this shows defendant’s height and weight
       was the basis for identifying defendant and, thus, the difference between defendant’s stature
       and the fillers’ stature led Reilley to misidentify defendant. On the contrary, this testimony
       showed only that Reilley’s confidence in identifying defendant made it obvious to him that the
       others were not a match. Furthermore, Reilley clearly testified that defendant’s eyes, not his
       stature, made Reilley certain.
¶ 39       Here, the trial court found that two fillers were good and two were “remarkably good.”
       Although one filler was heavier, older, and balding, the record supports the court’s finding
       that, as a whole, the lineup was fair.

¶ 40                                            B. Kidnapping
¶ 41       Defendant raises two challenges pertaining to the predicate kidnapping offense underlying
       the aggravated criminal sexual assault conviction. Section 10-1(a) of the Criminal Code of
       2012 recognizes three forms of kidnapping:
               “(a) A person commits the offense of kidnapping when he or she knowingly:
                       (1) and secretly confines another against his or her will;
                       (2) by force or threat of imminent force carries another from one place to
                   another with intent secretly to confine that other person against his or her will; or
                       (3) by deceit or enticement induces another to go from one place to another with
                   intent secretly to confine that other person against his or her will.” 720 ILCS 5/10-
                   1(a) (West 2012).
       Thus, a defendant can commit kidnapping by confinement, asportation, or inducement. People
       v. Siguenza-Brito, 235 Ill. 2d 213, 225 (2009).
¶ 42       Here, defendant was indicted for aggravated criminal sexual assault based on kidnapping
       and kidnapping based on asportation with the intent to confine (720 ILCS 5/10-1(a)(2) (West
       2012)). While the jury was instructed on aggravated criminal assault based on kidnapping, the
       kidnapping instruction was based on actual confinement (id. § 10-1(a)(1)), not asportation with
       the intent to confine as alleged in the indictment. This distinction informs our consideration of
       both kidnapping related contentions.




                                                    -9-
¶ 43                                   i. Sufficiency of the Evidence
¶ 44       Defendant contends on appeal that the evidence was insufficient to sustain his conviction
       for aggravated criminal sexual assault predicated on kidnapping because confinement and
       asportation were inherent in the sexual assault of Y.L. While the jury was not asked to consider
       asportation, we find the evidence was sufficient to establish both forms of kidnapping. See also
       People v. Maxwell, 148 Ill. 2d 116, 137-38 (1992) (stating that Illinois law recognizes a single
       murder offense, “which may be committed in a variety of ways,” that the method of the murder
       need not be specified in the indictment, and that no reversible error occurred where the
       defendant was charged under two methods and the evidence supported the court’s decision to
       submit an instruction on a third method).
¶ 45       The State has the burden of proving each element of an offense beyond a reasonable doubt.
       Siguenza-Brito, 235 Ill. 2d at 224. In reviewing the sufficiency of the evidence, we must
       determine whether, considering all evidence in the light most favorable to the State, any
       rational trier of fact could have found the elements of the crime proven beyond a reasonable
       doubt. Id. 2
¶ 46       Under the Levy-Lombardi doctrine (see People v. Levy, 204 N.E.2d 842 (N.Y. 1965);
       People v. Lombardi, 229 N.E.2d 206 (N.Y. 1967)), a defendant cannot be convicted of
       kidnapping if asportation or confinement of the victim was incidental to another crime. People
       v. Johnson, 2015 IL App (1st) 123249, ¶ 24. This is because “there is an inequity inherent in
       permitting kidnapping prosecutions of those who, in reality, committed lesser or different
       offenses, of which temporary seizure, asportation, or detention played an incidental part.”
       People v. Smith, 91 Ill. App. 3d 523, 528 (1980). To determine whether asportation or
       confinement is merely ancillary to another offense, courts consider (1) the duration of
       asportation or confinement, (2) whether asportation or confinement occurred during a separate
       offense, (3) whether asportation or confinement is inherent in that separate offense, and
       (4) whether asportation or confinement created a significant danger independent of the danger
       posed by the separate offense. Siguenza-Brito, 235 Ill. 2d at 225-26. Whether asportation or
       confinement constitutes kidnapping depends on the specific facts and circumstances of a case.
       People v. Ware, 323 Ill. App. 3d 47, 54 (2001).
¶ 47       As to duration, defendant moved Y.L. only a short distance into the laundry room. Yet, this
       does not alone preclude a kidnapping conviction. Siguenza-Brito, 235 Ill. 2d at 226. The period
       of confinement was similarly brief, but a jury could find this brevity was only on account of
       defendant discovering Reilley’s presence in the salon. To the extent defendant suggests that
       Y.L. was not secretly confined at all where defendant did not lock the door to the salon, disable
       the door chimes, lock the laundry room door, or turn off the light, defendant clearly confined
       her when he closed the laundry room door, particularly where he gave the appearance of having
       a weapon. He had no need to lock the door to prevent Y.L. from leaving.
¶ 48       The second factor is satisfied when the asportation or confinement occurred before, rather
       than during, the sexual assault. See id.; Johnson, 2015 IL App (1st) 123249, ¶ 24; People v.


           2
             To the extent defendant’s reply brief attempts for the first time to analogize sentencing
       jurisprudence to his claim that the evidence was insufficient, we find this contention is forfeited. Ill. S.
       Ct. R. 341(h)(7) (eff. May 25, 2018) (stating that “[p]oints not argued are forfeited and shall not be
       raised in the reply brief”).

                                                       - 10 -
       Lloyd, 277 Ill. App. 3d 154, 164 (1995). Here, rather than confining Y.L. where she stood, he
       moved her to another room and confined her by closing the door prior to the assault.
¶ 49       Furthermore, neither the asportation nor means of confinement that occurred here were
       inherent in the offense or necessary to accomplish the assault. See People v. Thomas, 163 Ill.
       App. 3d 670, 678 (1987); see also Lloyd, 277 Ill. App. 3d at 164 (stating that forced movement
       of the victim is not inherent in criminal sexual assault). He could have accomplished the act
       when and where he first encountered Y.L. Cf. People v. Young, 115 Ill. App. 3d 455, 469-70
       (1983) (finding that the defendant’s act of grabbing the victim and throwing her against the
       wall was insufficient to sustain kidnapping as a prerequisite to aggravated kidnapping where
       the detention marked the beginning of the struggle culminating in rape, was only long enough
       to accomplish the rape, and was inherent in the rape itself because the victim had to be
       restrained to accomplish the rape).
¶ 50       Finally, both the asportation and confinement created a significant danger independent of
       that posed by the sexual assault. Defendant manhandled Y.L. during asportation, grabbing her
       by her hair and placing his arm across her chest. This created an independent risk of injury.
       Additionally, it is well-settled that the privacy of a final destination poses a significant danger
       independent of that created by criminal sexual assault. Siguenza-Brito, 235 Ill. 2d at 226; Ware,
       323 Ill. App. 3d at 56 (finding the difficulty in signaling for help and the diminished likelihood
       that a passerby would observe the victim constituted an independent danger). Here, the
       evidence was sufficient to demonstrate that the asportation and confinement of Y.L. were not
       merely incidental to the sexual assault.

¶ 51                                         ii. Jury Instructions
¶ 52        Defendant also asserts that error occurred where the kidnapping instruction tendered to the
       jury was based on actual confinement but the indictment alleged kidnapping by asportation
       with the intent to secretly confine. Specifically, defendant contends that the jury instructions
       were “erroneous and contradictory” and affected his conviction for aggravated criminal sexual
       assault predicated on kidnapping. Defendant failed to preserve this issue but urges us to review
       it as plain error. The plain error doctrine permits a reviewing court to consider a forfeited error
       affecting substantial rights where either (1) the evidence is closely balanced, making it possible
       that the guilty verdict resulted from the forfeited error, or (2) the error is so serious as to deny
       the defendant a substantial right and, consequently, a fair trial. People v. Herron, 215 Ill. 2d
       167, 178-79 (2005). Courts must first determine whether clear or obvious error occurred.
       People v. Radford, 2020 IL 123975, ¶ 24.
¶ 53        Jury instructions are intended to convey the correct, applicable legal principles so that the
       jury may arrive at a correct conclusion under the law and the evidence. People v. Robinson,
       2016 IL App (1st) 130484, ¶ 40. Additionally, a trial court must instruct the jury as to the
       offense’s elements. Id. Providing conflicting jury instructions on an essential element
       constitutes prejudicial error. People v. Jenkins, 69 Ill. 2d 61, 66 (1977). We review de novo
       whether jury instructions accurately conveyed the law, but we review the trial court’s decision
       to give a particular instruction for an abuse of discretion. People v. Dorn, 378 Ill. App. 3d 693,
       698 (2008).
¶ 54        Here, the jury was instructed that “[a] person commits the offense of aggravated criminal
       sexual assault when he commits criminal sexual assault and the criminal sexual assault is
       perpetuated [sic] during the course of the commission of the offense of kidnapping.” See

                                                    - 11 -
       Illinois Pattern Jury Instructions, Criminal, No. 11.57(a)(4) (4th ed. 2000) (hereinafter IPI
       Criminal 4th). Additionally, the jury was instructed that “[a] person commits the offense of
       kidnapping when he knowingly and secretly confines another person against their will.” See
       IPI Criminal 4th No. 8.01. Furthermore, “[t]o sustain the charge of kidnapping, the State must
       prove the following propositions: First proposition, that the defendant acted knowingly; and,
       second proposition, that the defendant secretly confined [Y.L.] against her will.” See IPI
       Criminal 4th No. 8.02. These are accurate statements of law that set forth the complete
       elements of an offense recognized in this state. See 720 ILCS 5/10-1(a)(1) (West 2012).
       Moreover, because the jury was not instructed on any other form of kidnapping, there can be
       no contradiction in the instructions. According to defendant, “[w]hile the instructions given
       were technically legally correct IPI instructions, the jury was not accurately instructed on the
       law as it related to the offense charged in the indictment.”
¶ 55        We question whether defendant’s assertion would be more accurately characterized as a
       challenge to the charging instrument. “A criminal defendant has a fundamental right to be
       informed of the nature and cause of criminal accusations made against him.” People v. Carey,
       2018 IL 121371, ¶ 20; see also 725 ILCS 5/111-3 (West 2012). This applies to the predicate
       offense of the crime charged and protects the defendant against being required to speculate as
       to the elements or nature of the underlying offense. Carey, 2018 IL 121371, ¶ 20. Here,
       defendant’s purported challenge to the jury instructions essentially asserts that the jury was
       instructed, and he was found guilty of an offense that could not be discerned from the charging
       instrument.
¶ 56        In any event, defendant relies heavily on Robinson. There, the defendant was charged, in
       pertinent part, with kidnapping and aggravated kidnapping in that he knowingly, by deceit or
       enticement, induced the victim “to go from one place to another with intent secretly to confine
       her against her will.” Robinson, 2016 IL App (1st) 130484, ¶ 3. The defendant argued on
       appeal that the jury was given erroneous, contradictory instructions on kidnapping and
       aggravated kidnapping because “the aggravated kidnapping instruction was predicated on a
       confinement theory, but the charges in the indictment and the kidnapping instruction were
       predicated on an inducement theory.” (Emphasis added.) Id. ¶ 37. The State agreed that the
       aggravated kidnapping instruction was improper because the indictment was based on
       inducement but argued that the variance between the instructions and indictment did not
       require reversal because the jury instructions did not misstate the law, prejudice the defendant,
       or expose him to double jeopardy. Id. ¶¶ 43-44.
¶ 57        The reviewing court found that the aggravated kidnapping instruction based on actual
       confinement omitted an element of the offense, specifically, that defendant induced the victim
       to go from one place to another by deceit or enticement with the intent to secretly confine her.
       Id. ¶ 43. Not only did the aggravated kidnapping instruction on actual confinement not align
       with the charges, but it did not align with the evidence or the parties’ arguments. Id. ¶ 51.
       Additionally, the instructions presented a discrepancy “between two statutory subdivisions of
       the same offense, i.e., aggravated kidnapping predicated on actual confinement or deceit and
       enticement.” Id. “Although the aggravated kidnapping instruction was a legally correct IPI
       instruction, it did not accurately state the law as related to the charged offense in this case.” Id.
       ¶ 52. Finally, the reviewing court found second-prong plain error occurred because there was
       a serious risk that the jury erroneously convicted the defendant due to a misunderstanding of
       applicable law. Id. ¶¶ 46, 54.


                                                    - 12 -
¶ 58       To the extent that the Robinson jury was actually instructed on multiple forms of
       kidnapping, it is clearly distinguishable from the present case. Additionally, the jury in
       Robinson was instructed on a form of kidnapping, actual confinement, that was not supported
       by the evidence or the arguments. In contrast, here, the evidence and arguments addressed both
       asportation and actual confinement. Indeed, defendant concedes that “the State argued that the
       kidnapping charge was established under the theory of ‘actual secret confinement.’ ” See also
       Maxwell, 148 Ill. 2d at 137-38 (stating that the method of the murder need not be specified in
       the indictment, and that no reversible error occurred where the defendant was charged under
       two methods and the evidence supported the court’s decision to submit an instruction on a third
       method). Furthermore, neither asportation, confinement, nor intent to confine were truly at
       issue. Rather, defense counsel focused on identification. While we question whether
       Robinson’s discussion of the variance between the indictment and the instruction may have
       been better characterized as an attack on the sufficiency of the indictment rather than as an
       attack on an inaccurate instruction, that distinction would not ultimately affect the outcome
       here.
¶ 59       Errors in giving or refusing to give instructions do not always justify reversal if the
       evidence of the defendant’s guilt is so clear and convincing as to preclude a reasonable jury
       from acquitting the defendant. People v. Jones, 81 Ill. 2d 1, 9 (1979). Even an instruction that
       is erroneous as to an element of an offense does not automatically constitute reversible error
       under the second prong of plain error analysis. People v. Carter, 405 Ill. App. 3d 246, 252, 254
       (2010). Additionally, when a defendant attacks a charging instrument for the first time on
       appeal, the instrument “is sufficient if it notified the defendant of the precise offense charged
       with enough specificity to allow the defendant to (1) prepare his or her defense and (2) plead
       a resulting conviction as a bar to future prosecution arising out of the same conduct.” Carey,
       2018 IL 121371, ¶ 22.
¶ 60       Here, the evidence was not closely balanced. Two eyewitnesses confidently identified
       defendant as the perpetrator. Texts messages from defendant’s phone to defendant’s phone
       before the incident set forth the address of the crime scene. Additionally, defendant’s phone
       pinged off the tower nearest to the crime scene shortly before the crime. Furthermore, Y.L.’s
       uncontradicted testimony showed that defendant not only moved her with the intent to confine
       her but actually did confine her. The lack of physical evidence at the crime scene does little to
       undermine the strength of the State’s case.
¶ 61       Moreover, any error that occurred here was not so serious as to deny defendant a substantial
       right or a fair trial. Beginning with opening statements, defendant and the jury were made
       aware of the State’s theory that defendant actually confined Y.L. Defendant concedes that the
       prosecutor also homed in on actual confinement while questioning Y.L. and in making closing
       arguments. There was simply no confusion here. As stated, defense counsel primarily focused
       on the identification of the perpetrator, not whether Y.L. was confined or whether defendant
       intended to confine her. Compare People v. Rexroad, 2013 IL App (4th) 110981, ¶ 24 (finding
       the erroneous instruction on intent as to indecent solicitation of a child was not second-prong
       plain error where the issue at trial was identity), with People v. Ogunsola, 87 Ill. 2d 216, 221-
       23 (1981) (finding plain error where jury instructions omitted the intent element of deceptive
       practices, and “[t]he principal contested issue relevant to defendant’s culpability was whether
       he had the intent to defraud”).



                                                  - 13 -
¶ 62       Defendant has not identified what defense counsel would have done differently had the
       indictment referred to actual confinement or had the State only argued asportation with the
       intent to confine Y.L. See Carey, 2018 IL 121371, ¶ 30 (noting that the defendant had not
       identified what actions he could have taken had the indictment been different). Additionally,
       defendant overlooks that his attorney may have strategically agreed to have the jury instructed
       on actual confinement as opposed to asportation with the intent to confine because he believed
       it improved his chances, however slim, of achieving an acquittal. See IPI Criminal 4th No.
       8.02, Committee Note (stating that “intent to confine is not an issue when the evidence tends
       to show that the defendant did confine the victim”). To be clear, however, no reasonable jury
       could have found that defendant did not, by force or imminent threat thereof, move Y.L. from
       one place to the other with the intent to secretly confine her. See People v. Eddington, 117 Ill.
       App. 3d 953, 962 (1983) (finding any error in jury instructions as to kidnapping was harmless
       where evidence of guilt was overwhelming). We find that plain error did not occur here.

¶ 63                                       C. Closing Arguments
¶ 64        Defendant further asserts the prosecutor improperly bolstered the eyewitnesses’ credibility
       during closing argument. Yet, defendant failed to preserve this issue and cannot establish plain
       error.
¶ 65        The trial court has discretion over the style and substance of closing argument. People v.
       Meeks, 382 Ill. App. 3d 81, 84 (2008); see also People v. Herndon, 2015 IL App (1st) 123375,
       ¶ 37 (recognizing a conflict between whether improper remarks should be reviewed under the
       de novo or abuse of discretion standard). Additionally, prosecutors are generally afforded
       considerable latitude during closing and rebuttal arguments. People v. Shief, 312 Ill. App. 3d
       673, 677 (2000). The prosecutor may comment on characterizations of the evidence made by
       the defense. People v. Evans, 209 Ill. 2d 194, 225 (2004). The prosecutor cannot comment on
       a witness’s credibility, however, unless the comment is based on fair inferences made from the
       evidence. Shief, 312 Ill. App. 3d at 678. Furthermore, a prosecutor may not suggest that
       evidence of guilt exists but will not be heard by the jury because it is inadmissible. Id. at 679.
       That being said, a defendant cannot complain that the prosecutor’s remark denied him a fair
       trial where defense counsel provoked a response. Evans, 209 Ill. 2d at 225. In reviewing
       allegations of prosecutorial misconduct, courts examine arguments made by the prosecutor and
       the defense in their entirety and place comments in their proper context. Meeks, 382 Ill. App.
       3d at 84.
¶ 66        During closing argument, defense counsel relied heavily on omissions from the police
       reports. Counsel argued that while Sergeant Alexopoulos testified he believed Reilley had told
       him there were “ones” in the license plate of the car he followed, Sergeant Alexopoulos had
       not included that in his general progress report (GPR). Counsel added:
                    “The black SUV turns into a black Honda Odyssey, turns into a black Honda
               Odyssey that has a bunch of ‘1s’ in there. And a bunch of ‘1s’ that come in there we
               have no idea where they came from.
                    The police introduced in this case a black Honda Odyssey. He said so much in the
               way he created that report. The report is generated talking about one thing and then
               December 9th, he does the supplemental report. He’s the lead detective on this case
               and he wants to tell you about what is possibly heard or written down by the person
               that he’s training? You didn’t hear from that person, did you? You never heard anything

                                                   - 14 -
               about that person talking to Mr. [Reilley] and Mr. [Reilley] putting down a bunch of
               ‘1s.’ ”
¶ 67       In response, the State addressed defense counsel’s challenge to the credibility of Reilley’s
       testimony that there were multiple “ones” in the license plate:
                   “And counsel’s arguing about the report and the reports. These reports are
               summaries. If they were evidence, which they’re not, I would come to you and hand
               each one of you a set of all of the police reports and I’d say, read this and make your
               determination. I don’t do that because police reports aren’t evidence. You don’t get
               them in the back. You’re not shown them. You’re not going to get them in the back so
               counsel can argue about police reports all he wants but that’s not the evidence.
                   The evidence is what you heard from the stand. The evidence is what you heard
               from the witnesses.” (Emphases added.)
¶ 68       Defendant argues that with these comments the prosecutor bolstered the witnesses’
       credibility, told the jurors to disregard the police reports as well as defense counsel’s use of
       those reports, and thereby created substantial prejudice. Defendant concludes that those
       “remarks played a significant factor” in defendant’s conviction because the conviction rested
       greatly on eyewitness credibility.
¶ 69       First, we find defense counsel invited a response by emphasizing the report’s omission of
       Reilley’s reference to “ones.” The prosecutor’s response did not constitute improper bolstering
       of Reilley’s credibility. In this context, we are also at a loss to see how this could have
       conceivably bolstered Y.L.’s credibility, as defendant suggests. Additionally, while the
       prosecutor told jurors to disregard the reports themselves, the prosecutor did not tell jurors to
       disregard testimony about the reports. Indeed, the prosecutor told jurors to consider the
       witnesses’ testimony. Furthermore, the prosecutor’s comments were entirely consistent with
       the well-settled rule that police reports can be used for impeachment, rather than as substantive
       evidence, but that they are only summaries. See People v. Sutton, 260 Ill. App. 3d 949, 961
       (1994) (finding the argument that reports are not “evidence” but only summaries correctly
       represented that police reports could be used for impeachment, not as substantive evidence,
       and that the prosecutor’s statements properly responded to defense counsel’s impeachment of
       police testimony by noting omissions from police reports).
¶ 70       Defendant’s reliance on Shief is misplaced. There, the prosecutor argued:
                   “ ‘Let’s talk about something because there is something [defense counsel] talked
               about that we didn’t show. Let’s talk about police reports. Guess how many police
               reports you’re going to get with you when you go back to that jury room?
                                                     ***
                   You’re not getting any. You know why[?]
                                                     ***
                   They’re not evidence. You see if I had my way, I would hand you all these police
               reports and say you go back in there and say he’s guilty[.]’ ” Shief, 312 Ill. App. 3d at
               677-78.
¶ 71       The reviewing court found these statements improperly inferred that defense counsel
       intentionally kept reports from the jury and that the reports “contained information that would
       have unequivocally established defendant’s guilt and made a trial unnecessary.” Id. at 679-80.


                                                  - 15 -
       Additionally, the prosecutor’s statements were not invited by defense counsel’s comments
       about the police reports. Id.
¶ 72       Unlike Shief, the prosecutor’s comments here did not insinuate that police reports would
       unequivocally demonstrate that defendant was guilty. Instead, the prosecutor insinuated, if
       anything, that the police reports had limited value. Additionally, the prosecutor emphasized
       the importance of evidence, rather than diminishing the necessity of trial. We also reiterate our
       finding that defense counsel’s comments invited the prosecutor’s remarks.
¶ 73       Even assuming error occurred, it would not amount to plain error or reversible error. We
       reiterate that the evidence was not closely balanced. Defendant’s conviction did not rest solely
       on the victim’s identification but rested on the identification made by a second witness as well
       as defendant’s text messages containing the crime scene address and evidence that he was in
       the vicinity shortly before the crime. Cf. id. at 680 (finding that the prosecutor’s remarks
       required reversal where the evidence was not overwhelming and the State’s case rested
       primarily on the credibility of, and identification made by, the victim); see also Evans, 209 Ill.
       2d at 224-25 (finding that “[w]hile the prosecutor’s comments were ill-advised,” they were not
       reversible error). The result would not have been different here absent the challenged remarks.
       Furthermore, error in closing argument generally does not fall into the type of error recognized
       as structural. People v. Cosmano, 2011 IL App (1st) 101196, ¶ 78. Defendant has not shown
       that the comments precluded his right to a fair trial.

¶ 74                                     D. Historical Cell Site Data
¶ 75       Finally, defendant asserts that the historical cell site data and Agent Raschke’s testimony
       regarding such data should have been excluded because it was obtained without a search
       warrant. See Carpenter v. United States, 585 U.S. ___, ___, 138 S. Ct. 2206, 2221 (2018)
       (holding that the government generally must obtain a warrant supported by probable cause
       before acquiring cell site location information). Defendant acknowledges that he failed to
       preserve this issue but concludes that “[t]rial counsel’s failure to file a motion to suppress or
       object to Agent Raschke’s testimony on this basis constituted plain error, warranting reversal
       and remand for a new trial.”
¶ 76       Ineffective assistance of counsel claims overlap with claims of plain error because a
       successful claim that counsel was ineffective would necessarily establish second-prong plain
       error. People v. Wood, 2014 IL App (1st) 121408, ¶ 56. Ineffective assistance of counsel
       claims, however, require the defendant to show that counsel’s performance was deficient and
       that this deficiency resulted in prejudice. People v. Snowden, 2011 IL App (1st) 092117, ¶ 69.
       More specifically, defendant in this instance must show he was prejudiced in that a motion to
       suppress would have been granted and the outcome of trial would have been different as a
       result of that suppression. See id.
¶ 77       Even if Agent Raschke had not testified about the historical cell site data placing defendant
       in the vicinity of the assault, the result would not have been different where two eyewitnesses
       independently identified defendant as the perpetrator and defendant’s text messages, retrieved
       via a search warrant, included the salon’s address. Thus, defendant cannot establish prejudice
       necessary to show that counsel was ineffective, and defendant cannot rely on the ineffective
       assistance of counsel to establish second-prong plain error. Moreover, defendant has not
       identified any other manner in which this amounted to plain error.


                                                   - 16 -
¶ 78                                         III. Conclusion
¶ 79       For the foregoing reasons, we find that the trial court properly declined to suppress the
       photo array and lineup identifications. Additionally, the evidence was sufficient to establish
       that defendant kidnaped Y.L. as a predicate offense to aggravated criminal sexual assault.
       Furthermore, defendant has not demonstrated that reversible error occurred with respect to the
       jury instructions, closing arguments, or the admission of testimony on historical cell site data.
       Accordingly, we affirm the trial court’s judgment in its entirety.

¶ 80      Affirmed.




                                                  - 17 -